
	
		II
		110th CONGRESS
		2d Session
		S. 2614
		IN THE SENATE OF THE UNITED STATES
		
			February 8
			 (legislative day, February 6), 2008
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To facilitate the development, demonstration, and
		  implementation of technology for use in removing carbon dioxide and other
		  greenhouse gases from the atmosphere.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Greenhouse Gas Emission
			 Atmospheric Removal Act or the GEAR
			 Act.
		2.Statement of
			 policyIt is the policy of the
			 United States to provide incentives to encourage the development and
			 implementation of technology to permanently remove greenhouse gases from the
			 atmosphere on a significant scale.
		3.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Greenhouse Gas Emission Atmospheric
			 Removal Commission established by section 5(a).
			(2)Greenhouse
			 gasThe term greenhouse gas means—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)sulfur
			 hexafluoride;
				(E)a
			 hydrofluorocarbon;
				(F)a
			 perfluorocarbon; and
				(G)any other gas
			 that the Commission determines is necessary to achieve the purposes of this
			 Act.
				(3)Intellectual
			 propertyThe term intellectual property
			 means—
				(A)an invention that
			 is patentable under title 35, United States Code; and
				(B)any patent on an
			 invention described in subparagraph (A).
				(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
			4.Greenhouse Gas
			 Emission Atmospheric Removal ProgramThe Secretary, acting through the
			 Commission, shall provide to public and private entities, on a competitive
			 basis, financial awards for the achievement of milestones in developing and
			 applying technology that could significantly slow or reverse the accumulation
			 of greenhouse gases in the atmosphere by permanently capturing or sequestrating
			 those gases without significant countervailing harmful effects.
		5.Greenhouse Gas
			 Emission Atmospheric Removal Commission
			(a)EstablishmentThere
			 is established within the Department of Energy a commission to be known as the
			 Greenhouse Gas Emission Atmospheric Removal Commission.
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 11 members appointed by the President, by and
			 with the advice and consent of the Senate, who shall provide expertise
			 in—
					(A)climate
			 science;
					(B)physics;
					(C)chemistry;
					(D)biology;
					(E)engineering;
					(F)economics;
					(G)business
			 management; and
					(H)such other
			 disciplines as the Commission determines to be necessary to achieve the
			 purposes of this Act.
					(2)Term;
			 vacancies
					(A)TermA
			 member of the Commission shall serve for a term of 6 years.
					(B)VacanciesA
			 vacancy on the Commission—
						(i)shall not affect
			 the powers of the Commission; and
						(ii)shall be filled
			 in the same manner as the original appointment was made.
						(3)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
				(4)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
				(5)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
				(6)Chairperson and
			 Vice ChairpersonThe Commission shall select a Chairperson and
			 Vice Chairperson from among the members of the Commission.
				(7)CompensationA
			 member of the Commission shall be compensated at level III of the Executive
			 Schedule.
				(c)DutiesThe
			 Commission shall—
				(1)subject to
			 subsection (d), develop specific requirements for—
					(A)the competition
			 process;
					(B)minimum
			 performance standards;
					(C)monitoring and
			 verification procedures; and
					(D)the scale of
			 awards for each milestone identified under paragraph (3);
					(2)establish minimum
			 levels for the capture or net sequestration of greenhouse gases that are
			 required to be achieved by a public or private entity to qualify for a
			 financial award described in paragraph (3);
				(3)in coordination
			 with the Secretary, offer those financial awards to public and private entities
			 that demonstrate—
					(A)a design document
			 for a successful technology;
					(B)a bench scale
			 demonstration of a technology;
					(C)technology
			 described in subparagraph (A) that—
						(i)is
			 operational at demonstration scale; and
						(ii)achieves
			 significant greenhouse gas reductions; and
						(D)operation of
			 technology on a commercially viable scale that meets the minimum levels
			 described in paragraph (2); and
					(4)submit to
			 Congress—
					(A)an annual report
			 that describes the progress made by the Commission and recipients of financial
			 awards under this section in achieving the demonstration goals established
			 under paragraph (3); and
					(B)not later than 1
			 year after the date of enactment of this Act, a report that describes the
			 levels of funding that are necessary to achieve the purposes of this
			 Act.
					(d)Public
			 participationIn carrying out subsection (c)(1), the Commission
			 shall—
				(1)provide notice of
			 and, for a period of at least 60 days, an opportunity for public comment on,
			 any draft or proposed version of the requirements described in subsection
			 (c)(1); and
				(2)take into account
			 public comments received in developing the final version of those
			 requirements.
				(e)Peer
			 reviewNo financial award may be provided under this Act until
			 such time as the proposal for which the award is sought has been peer reviewed
			 in accordance with such standards for peer review as the Commission shall
			 establish.
			6.Intellectual
			 property considerations
			(a)In
			 generalTitle to any intellectual property arising from a
			 financial award provided under this Act shall vest in 1 or more entities that
			 are incorporated in the United States.
			(b)Reservation of
			 licenseThe United States—
				(1)may reserve a
			 nonexclusive, nontransferable, irrevocable, paid-up license, to have practiced
			 for or on behalf of the United States, in connection with any intellectual
			 property described in subsection (a); but
				(2)shall not, in the
			 exercise of a license reserved under paragraph (1), publicly disclose
			 proprietary information relating to the license.
				(c)Transfer of
			 titleTitle to any intellectual property described in subsection
			 (a) shall not be transferred or passed, except to an entity that is
			 incorporated in the United States, until the expiration of the first patent
			 obtained in connection with the intellectual property.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		8.Termination of
			 authorityThe Commission and
			 all authority of the Commission provided under this Act terminate on December
			 31, 2020.
		
